UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period:	August 31, 2015 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/15 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Aerospace and defense (6.4%) General Dynamics Corp. 361,200 $51,301,236 Honeywell International, Inc. 626,100 62,152,947 L-3 Communications Holdings, Inc. 612,640 64,615,141 Northrop Grumman Corp. 908,590 148,772,527 United Technologies Corp. 516,300 47,298,243 Airlines (0.9%) American Airlines Group, Inc. 1,344,300 52,400,814 Auto components (1.0%) Delphi Automotive PLC (United Kingdom) 781,200 58,996,224 Automobiles (0.7%) General Motors Co. 1,371,100 40,365,184 Banks (8.8%) Bank of America Corp. 3,079,300 50,315,762 Citigroup, Inc. 2,372,423 126,877,182 JPMorgan Chase & Co. 2,049,700 131,385,770 KeyCorp 3,351,900 46,055,106 Regions Financial Corp. 4,319,300 41,422,087 Wells Fargo & Co. 2,193,640 116,986,821 Beverages (1.6%) Coca-Cola Enterprises, Inc. 1,014,200 52,221,158 Dr. Pepper Snapple Group, Inc. 574,500 44,081,385 Capital markets (3.5%) Charles Schwab Corp. (The) 1,851,300 56,242,494 Goldman Sachs Group, Inc. (The) 213,600 40,284,960 Invesco, Ltd. 737,500 25,156,125 State Street Corp. 1,137,780 81,829,138 Chemicals (2.1%) Air Products & Chemicals, Inc. 385,400 53,774,862 Dow Chemical Co. (The) 882,600 38,622,576 E.I. du Pont de Nemours & Co. 617,100 31,780,650 Commercial services and supplies (0.8%) Tyco International PLC 1,344,130 48,778,478 Communications equipment (1.3%) Cisco Systems, Inc. 1,716,850 44,432,078 QUALCOMM, Inc. 581,500 32,901,270 Consumer finance (0.7%) American Express Co. 496,200 38,068,464 Oportun Financial Corp. (acquired 6/23/15, cost $2,781,056) (Private) (F) (RES) (NON) 975,809 2,502,950 Containers and packaging (1.7%) Packaging Corp. of America 553,800 37,165,518 Sealed Air Corp. 549,800 28,287,210 WestRock Co. 614,016 36,441,850 Diversified financial services (0.5%) CME Group, Inc. 297,900 28,133,676 Diversified telecommunication services (2.6%) AT&T, Inc. 1,557,800 51,718,960 CenturyLink, Inc. 721,100 19,498,544 Verizon Communications, Inc. 1,742,770 80,184,848 Electric utilities (3.2%) American Electric Power Co., Inc. 552,700 30,006,083 Edison International 645,500 37,748,840 Exelon Corp. 1,690,800 52,009,008 NextEra Energy, Inc. 338,900 33,351,149 PPL Corp. 1,094,436 33,916,572 Energy equipment and services (1.3%) Baker Hughes, Inc. 768,800 43,052,800 Halliburton Co. 373,600 14,701,160 National Oilwell Varco, Inc. 466,700 19,755,411 Food and staples retail (1.5%) CVS Health Corp. 881,600 90,275,840 Food products (1.2%) JM Smucker Co. (The) (S) 371,178 43,695,074 Kraft Heinz Co. (The) 328,000 23,832,480 Health-care equipment and supplies (1.7%) Boston Scientific Corp. (NON) 3,221,400 53,926,236 Medtronic PLC 592,353 42,821,198 Health-care providers and services (3.0%) Cigna Corp. 929,800 130,906,542 UnitedHealth Group, Inc. 394,400 45,632,080 Hotels, restaurants, and leisure (0.9%) Hilton Worldwide Holdings, Inc. (NON) 2,153,400 53,468,922 Household durables (0.4%) PulteGroup, Inc. 1,167,100 24,147,299 Household products (0.5%) Kimberly-Clark Corp. 290,200 30,915,006 Independent power and renewable electricity producers (1.1%) Calpine Corp. (NON) 2,025,365 32,284,318 NRG Energy, Inc. 1,564,400 31,162,848 Industrial conglomerates (1.5%) Danaher Corp. 538,300 46,842,866 General Electric Co. 1,544,000 38,322,080 Insurance (4.5%) American International Group, Inc. 1,265,353 76,351,400 Assured Guaranty, Ltd. 1,680,500 42,449,430 Genworth Financial, Inc. Class A (NON) 3,838,500 19,883,430 Hartford Financial Services Group, Inc. (The) 1,026,200 47,153,890 MetLife, Inc. 1,174,170 58,825,917 Willis Group Holdings PLC 395,000 17,020,550 Internet software and services (1.2%) Google, Inc. Class C (NON) 115,516 71,417,767 IT Services (1.3%) Computer Sciences Corp. 673,900 41,775,061 Fidelity National Information Services, Inc. 483,700 33,404,322 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 1,045,300 37,954,843 Machinery (0.5%) Oshkosh Corp. (S) 661,500 27,816,075 Media (5.0%) CBS Corp. Class B (non-voting shares) 677,800 30,663,672 Comcast Corp. Special Class A (S) 1,865,050 106,755,462 Liberty Global PLC Ser. C (United Kingdom) (NON) 829,800 37,233,126 Time Warner Cable, Inc. 296,900 55,229,338 Time Warner, Inc. 863,890 61,422,579 Multi-utilities (0.7%) Ameren Corp. 248,000 9,991,920 PG&E Corp. 584,400 28,974,552 Multiline retail (0.7%) Macy's, Inc. 701,300 41,103,193 Oil, gas, and consumable fuels (7.5%) Anadarko Petroleum Corp. 859,800 61,544,484 EOG Resources, Inc. 412,500 32,302,875 Exxon Mobil Corp. 1,560,000 117,374,400 Marathon Oil Corp. 4,162,200 71,964,438 QEP Resources, Inc. 1,056,200 14,829,048 Royal Dutch Shell PLC ADR Class A (United Kingdom) 1,477,210 78,173,953 Total SA (France) 164,744 7,495,069 Valero Energy Corp. 885,300 52,533,702 Personal products (2.6%) Coty, Inc. Class A (NON) 3,512,100 106,451,751 Edgewell Personal Care Co. 505,200 44,487,912 Pharmaceuticals (7.6%) AstraZeneca PLC ADR (United Kingdom) (S) 2,172,000 67,940,160 Eli Lilly & Co. 1,947,300 160,360,155 Johnson & Johnson 1,164,870 109,474,483 Merck & Co., Inc. 1,081,800 58,254,930 Pfizer, Inc. 1,493,986 48,136,229 Real estate investment trusts (REITs) (3.3%) American Tower Corp. 276,200 25,462,878 Boston Properties, Inc. 379,600 43,039,048 Equity Lifestyle Properties, Inc. 615,700 34,331,432 Federal Realty Investment Trust 229,800 29,662,584 Gaming and Leisure Properties, Inc. 750,600 23,223,564 MFA Financial, Inc. 4,883,805 34,723,854 Road and rail (0.8%) Union Pacific Corp. 559,500 47,971,530 Semiconductors and semiconductor equipment (2.4%) Intel Corp. 1,933,800 55,190,652 NXP Semiconductor NV (NON) (S) 592,200 50,129,730 Texas Instruments, Inc. 784,400 37,525,696 Software (1.2%) Microsoft Corp. 1,262,100 54,926,592 Symantec Corp. 814,700 16,693,203 Specialty retail (0.9%) Gap, Inc. (The) (S) 728,500 23,902,085 Tiffany & Co. 354,900 29,190,525 Technology hardware, storage, and peripherals (3.1%) Apple, Inc. 706,300 79,642,388 EMC Corp. 1,991,200 49,521,144 SanDisk Corp. 343,810 18,758,274 Seagate Technology PLC (S) 640,400 32,916,560 Textiles, apparel, and luxury goods (0.3%) Michael Kors Holdings, Ltd. (NON) 467,400 20,313,204 Thrifts and mortgage finance (0.8%) Radian Group, Inc. 2,701,685 48,576,296 Tobacco (1.2%) Philip Morris International, Inc. 896,250 71,520,750 Wireless telecommunication services (0.8%) Vodafone Group PLC ADR (United Kingdom) (S) 1,284,710 44,296,799 Total common stocks (cost $4,682,606,897) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. (S) 812,125 $28,343,163 Allergan PLC Ser. A, 5.50% cv. pfd. 13,426 13,787,696 American Tower Corp. $5.50 cv. pfd. (R) 125,877 12,752,914 ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 183,261 2,359,485 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. (NON) 63,371 6,380,668 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $7,592) (Private) (F) (RES) (NON) 2,664 6,833 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $145,237) (Private) (F) (RES) (NON) 46,107 130,713 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $341,111) (Private) (F) (RES) (NON) 67,016 307,000 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $494,779) (Private) (F) (RES) (NON) 97,206 445,301 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $277,459) (Private) (F) (RES) (NON) 50,539 249,713 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $837,565) (Private) (F) (RES) (NON) 109,058 753,809 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,349,227) (Private) (F) (RES) (NON) 824,290 2,114,304 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,970,584) (Private) (F) (RES) (NON) 1,042,310 2,673,525 Oportun Financial Corp. Ser. H, 8.00 % cv. pfd. (acquired 2/6/15, cost $9,110,862) (Private) (F) (RES) (NON) 3,199,825 8,199,776 Total convertible preferred stocks (cost $94,072,991) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $20,109,519 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 12,751,914 Total convertible bonds and notes (cost $27,024,240) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.26% (d) 93,914,025 $93,914,025 Putnam Short Term Investment Fund 0.13% (AFF) 116,974,538 116,974,538 Total short-term investments (cost $210,888,563) TOTAL INVESTMENTS Total investments (cost $5,014,592,691) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,853,878,988. (b) The aggregate identified cost on a tax basis is $5,015,165,732, resulting in gross unrealized appreciation and depreciation of $1,256,918,104 and $337,733,986, respectively, or net unrealized appreciation of $919,184,118. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,383,924, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $264,496,948 $671,713,720 $819,236,130 $138,417 $116,974,538 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $93,914,025, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $91,519,051. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $582,790,813 $— $— Consumer staples 507,481,356 — — Energy 506,232,271 7,495,069 — Financials 1,283,461,858 — 2,502,950 Health care 755,406,856 — — Industrials 636,271,937 — — Information technology 619,234,737 — — Materials 226,072,666 — — Telecommunication services 195,699,151 — — Utilities 289,445,290 — — Total common stocks Convertible bonds and notes — 32,861,433 — Convertible preferred stocks — 63,623,926 14,880,974 Short-term investments 116,974,538 93,914,025 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2015
